DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 March 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22 and 36 recite the limitation "at least one acrylamide compound" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to which acrylamide compound applicants are referring to (at least one first acrylamide or at least one second acrylamide).  For purpose of further examination, the Examiner is interpreting the claim in the broadest reasonable interpretation, in either the first or the second arylamide accounts for 25% by mass of the polymerizable compound.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 18-23, 30, 32, 34, 36, 40, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasada et al. (US Serial No. 2013/0050366), in view of Mizutaki et al. (US Serial No. 2012/0127249) and JP 2005-307198.
Regarding claims 18, 20, and 41; Sasada et al. teaches a black ink composition comprising a carbon black pigment, a water-soluble polymerizable compound, a polymerization initiator, and water [0029].  Sasada et al. teaches, in a preferred embodiment, the water-soluble polymerizable compound includes a difunctional acrylamide monomer [0340], and hydroxyethyl acrylamide (second acrylamide) [0343].
Sasada et al. fails to teach the composition further comprises a (meth)acryloyl morpholine.  Mizutaki et al. teaches a light curable ink composition, comprising a carbon black pigment [0159], polymerizable compounds (mono- and multi-functional) [0142-0147], and photoinitiators [0121].  Sasada et al. teaches the composition comprises monofunctional monomers, such as N-vinyl caprolactam and acryloyl morpholine to improve the adhesiveness [0144].  Sasada et al. teaches, in a preferred embodiment, about 23% by weight (as calculated by Examiner) of N-vinyl caprolactam [Table 1; Comp 7], which is substituted by acryloyl morpholine [0144].  Sasada et al. and Mizutaki et al. are analogous art because they are both concerned with the same field of endeavor, namely light curable, aqueous, ink jet ink compositions.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add about 23% by weight of acryloyl morpholine, as taught by Mizutaki et al., to the composition of Sasada et al., and would have been motivated to do so in order to improve the adhesiveness to a base material, as suggested by Mizutaki et al. [0144].
Sasada et al. teaches water-soluble polymerization initiators can include compounds disclosed in JP 2005-307198 [0184].  JP 2005-307198 teaches water soluble photoinitiators suitable for the present invention include an acylphosphine oxide compound [0108] and thioxanthones [0112-0115].  At the time of filing, a person of ordinary skill in the art would have found it obvious to employ an acylphosphine oxide photoinitiator and a thioxanthone photoinitiator in the invention of Sasada et al., as taught by JP 2005-307198, and would have been motivated to do so since Sasada et al. teaches water-soluble polymerization initiators can include compounds disclosed in JP 2005-307198 [0184].  
The examiner notes that the limitations “when the active energy ray curable composition is formed… when the substrate is polyethylene terephthalate… when the substrate is polycarbonate…” are all future intended use and product by process limitations.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim; see MPEP §2111.02, 7.37.09.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP §2113.
Regarding claims 19, 22, 30, 34, 36, and 40; Sasada et al. teaches in a case where the water-soluble polymerizable compound contains a monofunctional polymerizable compound (for example, a monofunctional polymerizable compound which has a (meth)acrylamide structure), the content of the monofunctional polymerizable compound with regard to the total mass of the polymerizable compound contained in the ink composition is preferably 10 to 90 mass % (i.e. the multifunctional polymerizable compound is employed in the remaining portion, e.g. 10 to 90 mass%) [0180].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.
	Regarding claim 21; Sasada et al. teaches suitable photoinitiators include acyl phosphine oxides and thioxanthones, however fails to teach wherein the initiator includes 3 to 10% by weight of an aminoalkylphenone compound, 0 to 5% by weight of an acylphosphine oxide, and 1 to 3% by weight of a thioxanthone.  Mizutaki et al. teaches a light curable type color ink composition containing a polymerizable compound, a photopolymerization initiator, and a coloring material and a light curable type clear ink composition containing a polymerizable compound and a photopolymerization initiator, wherein the light curable type color ink composition contains (1) an acylphosphine oxide-based photopolymerization initiator and (2) at least one of a thioxanthone-based photopolymerization initiator and/or an alpha-amino alkyl phenone-based photopolymerization initiator [0011].  
Mizutaki et al. teaches, the contained amount of at least any one of (2) a thioxanthone-based photopolymerization initiator and/or an alpha-amino alkyl phenone-based photopolymerization initiator contained in the color ink composition is in a range of 0.5 to 4 mass % with respect to the total mass of the color ink composition [0137].  Mizutaki et al. teaches the contained amount of the polymerizable compound is preferably in a range of 60 to 90 mass % [0153].  In the instance the thioxanthone-based photopolymerization initiator and the alpha-amino alkyl phenone based photopolymerization initiator are employed in an amount of 4 mass % total (with respect to the total mass of the color ink) and photopolymerizable compound is employed in an amount of 66% by mass (with respect to the total mass of the color ink), the amount of the thioxanthone-based photopolymerization initiator and the alpha-amino alkyl phenone based photopolymerization initiator would be 6 mass % based on the total of the polymerizable compound (as calculated by Examiner).  Assuming a 1:1 mixture of the thioxanthone-based photopolymerization initiator and the alpha-amino alkyl phenone based photopolymerization initiator, each initiator would be employed in an amount of 3% by mass based on the total weight of the polymerizable compound.  When faced with a mixture, one of ordinary skill in the art would be motivated to select a 1:1 ratio (since a 1:1 ratio is the most common starting point when mixing two components), a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  
At the time of filing, a person of ordinary skill in the art would have found it obvious to add a thioxanthone-based photopolymerization initiator and the alpha-amino alkyl phenone based photopolymerization initiator in an amount of 6 mass % total (3 mass % of the thioxanthone initiator and 3 mass % of the alpha-amino alkyl phenone based initiator), and would have been motivated to do so in order to achieve an excellent LED tack-free property and color stability, as suggested by Mizutaki et al. [0137].
Regarding claim 23; Sasada et al. teaches the black ink composition was filled into a storage tank (i.e. container) [0358].
Regarding claim 32; Sasada et al. teaches a (meth)acrylate ester which has two or more acryloyl groups derived from a polyol compound includes oligo esters (i.e. polyester (meth)acrylate) [0162], however fails to teach a urethane acrylate oligomer.  Mizutaki et al. teaches the polymerizable compound of the present invention may include, an oligomer, such as a polyester (meth)acrylate or a urethane (meth)acrylate [0143].  Therefore, Mizutaki et al. teaches that polyester (meth)acrylate and urethane (meth)acrylates are functional equivalents for the purpose of functioning as a polymerizable compound in the ink compositions.  It is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose (See MPEP § 2144.06).


Claim(s) 29, 31, 35, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasada et al. (US Serial No. 2013/0050366), in view of JP 2005-307198.
Regarding claims 29, 31, 35, and 38; Sasada et al. teaches a black ink composition comprising a carbon black pigment, a water-soluble polymerizable compound, a polymerization initiator, and water [0029].  Sasada et al. teaches, in a preferred embodiment, the water-soluble polymerizable compound includes a difunctional acrylamide monomer [0340], and hydroxyethyl acrylamide) [0343].
Sasada et al. teaches water-soluble polymerization initiators can include compounds disclosed in JP 2005-307198 [0184].  JP 2005-307198 teaches water soluble photoinitiators suitable for the present invention include an acylphosphine oxide compound [0108] and thioxanthones [0112-0115].  At the time of filing, a person of ordinary skill in the art would have found it obvious to employ an acylphosphine oxide photoinitiator and a thioxanthone photoinitiator in the invention of Sasada et al., as taught by JP 2005-307198, and would have been motivated to do so since Sasada et al. teaches water-soluble polymerization initiators can include compounds disclosed in JP 2005-307198 [0184].  
The examiner notes that the limitations “when the active energy ray curable composition is formed… when the substrate is polyethylene terephthalate… when the substrate is polycarbonate…” are all future intended use and product by process limitations.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim; see MPEP §2111.02, 7.37.09.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP §2113.
Sasada et al. teaches in a case where the water-soluble polymerizable compound contains a monofunctional polymerizable compound (for example, a monofunctional polymerizable compound which has a (meth)acrylamide structure), the content of the monofunctional polymerizable compound with regard to the total mass of the polymerizable compound contained in the ink composition is preferably 10 to 90 mass % (i.e. the multifunctional polymerizable compound is employed in the remaining portion, e.g. 10 to 90 mass%) [0180].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.

Claim(s) 33 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasada et al. (US Serial No. 2013/0050366), in view of JP 2005-307198, as applied to claim 29 above, and further in view of Mizutaki et al. (US Serial No. 2012/0127249).
Sasada et al. renders obvious the basic claimed active energy ray curable composition, as set forth above, with respect to claim 29.
Regarding claim 33; Sasada et al. teaches a (meth)acrylate ester which has two or more acryloyl groups derived from a polyol compound includes oligo esters (i.e. polyester (meth)acrylate) [0162], however fails to teach a urethane acrylate oligomer.  Mizutaki et al. teaches the polymerizable compound of the present invention may include, an oligomer, such as a polyester (meth)acrylate or a urethane (meth)acrylate [0143].  Therefore, Mizutaki et al. teaches that polyester (meth)acrylate and urethane (meth)acrylates are functional equivalents for the purpose of functioning as a polymerizable compound in the ink compositions.  It is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose (See MPEP § 2144.06).  Sasada et al. and Mizutaki et al. are analogous art because they are both concerned with the same field of endeavor, namely light curable, aqueous, ink jet ink compositions.  
Regarding claim 39; Sasada et al. fails to teach the composition further comprises a (meth)acryloyl morpholine.  Mizutaki et al. teaches a light curable ink composition, comprising a carbon black pigment [0159], polymerizable compounds (mono- and multi-functional) [0142-0147], and photoinitiators [0121].  Sasada et al. teaches the composition comprises monofunctional monomers, such as N-vinyl caprolactam and acryloyl morpholine to improve the adhesiveness [0144].  Sasada et al. teaches, in a preferred embodiment, about 23% by weight (as calculated by Examiner) of N-vinyl caprolactam [Table 1; Comp 7], which is substituted by acryloyl morpholine [0144].  At the time of filing, a person of ordinary skill in the art would have found it obvious to add about 23% by weight of acryloyl morpholine, as taught by Mizutaki et al., to the composition of Sasada et al., and would have been motivated to do so in order to improve the adhesiveness to a base material, as suggested by Mizutaki et al. [0144].

Claim(s) 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasada et al. (US Serial No. 2013/0050366), in view of JP 2005-307198, as applied to claim 29 above, and further in view of Studer et al. (US Serial No. 2011/0218266).
	Sasada et al. in view of JP 2005-307198 render obvious the basic claimed active energy ray curable composition, as set forth above, with respect to claim 29.
Regarding claim 42; Sasada et al. teaches hydroxyethyl (meth)acrylamide, however fails to teach wherein the acrylamide compound is selected from dimethyl acrylamide or dimethyl methacrylamide.  Studer et al. teaches radiation curable aqueous ink  compositions comprising a photoinitiator mixture [0006] and at least one ethylenically unsaturated photopolymerizable compound [0180], such as N,N-dimethyl (meth)acrylamide and N-hydroxyethyl (meth)acrylamide [0224].  Therefore, Studer et al. teaches that N,N-dimethyl (meth)acrylamide and N-hydroxyethyl (meth)acrylamide are functional equivalents for the purpose of functioning as a polymerizable compound in aqueous radiation curable inkjet ink compositions.  It is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose (See MPEP § 2144.06).

Claim(s) 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasada et al. (US Serial No. 2013/0050366), in view of Mizutaki et al. (US Serial No. 2012/0127249) and JP 2005-307198, as applied to claim 18 above, and further in view of Studer et al. (US Serial No. 2011/0218266).
	Sasada et al. in view of Mizutaki et al. and JP 2005-307198 render obvious the basic claimed active energy ray curable composition, as set forth above, with respect to claim 18.
Regarding claim 43; Sasada et al. teaches hydroxyethyl (meth)acrylamide, however fails to teach wherein the acrylamide compound is selected from dimethyl acrylamide or dimethyl methacrylamide.  Studer et al. teaches radiation curable aqueous ink  compositions comprising a photoinitiator mixture [0006] and at least one ethylenically unsaturated photopolymerizable compound [0180], such as N,N-dimethyl (meth)acrylamide and N-hydroxyethyl (meth)acrylamide [0224].  Therefore, Studer et al. teaches that N,N-dimethyl (meth)acrylamide and N-hydroxyethyl (meth)acrylamide are functional equivalents for the purpose of functioning as a polymerizable compound in aqueous radiation curable inkjet ink compositions.  It is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose (See MPEP § 2144.06).

Response to Arguments
Applicant’s arguments with respect to claim(s) 18-23, 25, 26, 29-36, 38, and 39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767